Title: From John Adams to Elbridge Gerry, 5 September 1783
From: Adams, John
To: Gerry, Elbridge


          My dear Friend
            Paris Septr. 5. 1783
          You remember the Contract with Du Coudrai, and his hundred officers, and with many other officers. Coudrai was to take Rank of allmost all our Generals, to have the Command of all our Artillery and military Manufactures, and be Subject to no orders, but those of Congress or the Commander in Chief, and the Marshall M. was wanted to be that Commander in Chief— Let me beg of you that those Papers of Mr Deans may be looked up copied and preserved.— hæc olim meminisse juvabit.— You knew the History of our foreign affairs from that Time to this. All has proceeded from the Same Source, and all has been calculated to hold Us at Mercy. The System has appeared in the Same Light to every Minister you have had in Europe, except one.— Izard, Lee, Jay, Dana, Laurens and my self, and even Deane has at last let out the Cat.— No wonder then that the one, is flattered and the rest coldly received. No wonder that every Thing is desired to be thrown into the hand of that one. To this End the Ministers and Courts of Sweeden, Denmark and Portugal, have been told that this one has Power to treat with them and he alone. This is false, but Still they have been told so.— I doubt not congress have been told that those Courts & Kings, have desired, to treat personally with the Great Philosopher. This I dont believe. because it would be an Impropriety, altogether beneath the Dignity of those Kings to dictate to Congress, to designate Persons, or attempt to influence the Elections of Congress. But if it is true, it ought to allarm and be refused for that very Reason. “Rome, n’a pas accoutumé des Rois a une telle Audace.” Kings ought not to be indulged in Such Impertinence.— Republicks Should be jealous of the Influence of Kings, and cannot be too delicate in the perfect freedom of their own Elections. They Should oblige Kings to more delicacy than to suggest their Predilections.— But it is not credible that in these Cases they have done it. What is it to them, whether the Minister they treat with, is a mere Statesman, or whether he affects a skill in Metalurgy, Mineralogy, or Electricity.
          The Truth is, they have been told that one Gentleman alone is impowered by you to treat with them, which is not true. The ancient Resolution that the Commissioners at Versailles, should have Power to treat with the Courts of Europe is in force for Mr Lee Mr Deane & me as much as for Dr F.—but it is fallen and superceeded by the new Commissions with regard to Us all.— I rely upon it, therefore that you will insert us all, who are obliged to reside here at least upon other affairs, in the Commission you send to treat with other Powers.
          You have told all Europe, that Jay was C. J. of N. York, President of Congress, Minister to Madrid—that I was C. J. of Massachusetts, Delegate in Congress, Commissioner at Versailles, Minister in holland, and at the Peace.— when it was known that Franklin was treating with Sweeden So slyly, the Inquiry was why were not Jay and Adams, Men of such Trust under their Country, present in Paris joined in this Business as well as that of Peace.— Comis and Under-strappers gave what Answers they pleased. a few Shruggs of the shoulders were Answer enough to answer their Purposes. This must be prevented.— if you chain Us together treat Us impartially. Support Us, or call Us home.— Such distinctions are but an artfull, wicked Method of Libelling Us, by letting loose Tongues and Pens, which if not paid for abusing Us, will make a Merit of doing it.— Firmness, Steadiness and Impartiallity on your Part is all that is wanting, to support Us effectually. For there is nobody that dares to attack Us openly. they all know We stand upon too strong Ground. But Secret Insinuations, indirect Implications from the Proceedings of Congress which they labour a thousand Ways to influence to their Purposes are the only Means they venture on.— it is not King, Court, nor Nation. it is wholly owing to one french and one American Minister and their Tools. I am very happy to find you in Congress, I hope you will Stay there. You will soon see Mr Dana. He will unfold to you Scenes which will convince, if any Thing can.
          My dear Friend Adieu
          J. Adams
        